Citation Nr: 0211138	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  91-51 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for drug abuse as 
secondary to service-connected PTSD.  

2. Entitlement to an increased rating for Osgood Schlatter's 
disease of the right knee, currently evaluated as 10 
percent disabling.  

3. Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
prior to January 1996 and currently evaluated as 50 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1971. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a December 1989 rating decision by the 
Department of Veterans Affairs (VA) Louisville, Kentucky 
Regional Office (RO).  The veteran currently resides within 
the jurisdiction of the RO in Nashville, Tennessee.

In a decision dated in April 1995, the Board denied service 
connection for drug abuse, an effective date prior to May 29, 
1989 for the grant of service connection for PTSD, and 
increased ratings for Osgood-Schlatter's disease of the right 
knee and PTSD.  The veteran appealed that determination to 
the United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999).  

In compliance with a Joint Motion To Remand Two Issues, Sever 
Two Remaining Issues And To Stay Further Proceedings 
submitted by the appellant and the Office of General Counsel 
of the VA who represents the Secretary of the VA in legal 
matters before the Court, the decisions denying increased 
ratings for the Osgood- Schlatter's disease of the right knee 
and PTSD were vacated and remanded by the Court in February 
1998.  

In a Memorandum Decision, dated on July 23, 1998, the Court 
affirmed the August 1995 Board's decision with respect to the 
denial of the claim for entitlement to an effective date 
prior to May 29, 1989, for the grant of service connection 
for PTSD.  The Court vacated the portion of the Board's 
decision denying service connection for drug abuse on direct 
and secondary bases and remanded the case to the Board for 
further development and adjudication consistent with the 
Memorandum Decision.  

On August 13, 1998, the Secretary moved for reconsideration 
of the remand of the direct service connection claim for drug 
abuse, or in the alternative, for panel review.  On September 
29, 1998, the Court granted the Secretary's motion for 
reconsideration and withdrew the July 23, 1998, decision of 
the Court.  In the September 29, 1998 decision, the Court 
affirmed the August 1995 Board's decision with respect to the 
claims for entitlement to an effective date prior to May 29, 
1989, for the grant of service connection for PTSD and the 
denial of service connection for drug abuse on a direct 
basis.  The Court found that the issue of service connection 
for drug abuse on a secondary basis was well grounded and 
vacated the Board decision denying service connection for 
drug abuse, on a secondary basis.  This issue was remanded to 
the Board for further adjudication.  

The issues of increased ratings for Osgood-Schlatter's 
disease of the right knee and PTSD were the subjects of a 
remand by the Board, dated in July 1998.  Those issues have 
now been re-associated for the Boards consideration.  

It appears that the veteran may be claiming service 
connection for alcohol abuse, and a total rating for 
compensation purposes based in individual unemployability.  
It is requested that the RO contact the veteran to clarify 
this matter and thereafter, take the appropriate actions.


FINDINGS OF FACT

1. Service connection is in effect for Osgood-Schlatter's 
disease of the right knee and PTSD.

2. Drug abuse is not shown to be related either proximally or 
by aggravation, to either of the veteran's service 
connected disabilities.  

3. Osgood-Schlatter's disease of the right knee is productive 
of slight impairment.  

4. Prior to November18, 1995, the veteran's PTSD was 
manifested by definite social and industrial impairment.  

5. From January 1 to January 22, 1996 the veteran's PTSD was 
productive of considerable social and industrial 
impairment. 

6. The veteran's PTSD is currently productive of severe 
social and industrial impairment effective from January 
23, 1996.


CONCLUSIONS OF LAW

1. Service connection for drug abuse as secondary to a 
service connected disability is denied.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310(a) 
(2001).

2. The criteria for a rating in excess of 10 percent for 
Osgood Schlatter's disease of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Code 5257 (2001).  

3. The criteria for a rating in excess of 30 percent for 
PTSD, prior to November 18, 1995, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (effective prior to November 7, 
1996).  

4. The criteria for a rating in excess of 50 percent for PTSD 
from January 1 to January 22, 1996 have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (effective prior to November 7, 
1996).

5. The criteria for a current rating of 70 percent for PTSD 
effective from January 23, 1996 have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 4.7, 
Diagnostic Code 9411 (effective prior to November 7, 
1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  VA issued regulations to implement 
the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)). 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
In this regard, the Board finds that the statement of the 
case and pertinent supplemental statements of the case 
informed the veteran of the evidence needed to substantiate 
his claims and the pertinent law and regulations.  The March 
2002 supplemental statement of the case also informed him of 
the contents of the VCAA. 

VA has a further duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  In this 
regard, the Board has obtained all available evidence 
identified by the veteran.  In March 2000 in response to a 
letter from the RO, the veteran informed the RO that the 
release of information forms had been previously submitted.  
Also, numerous VA examinations were conducted during the 
appeal period.  Thus, the Board is satisfied that the 
requirements of the VCAA have been met.  See Quartuccio v. 
Principi, No. 01- 997 (U. S. Vet. App. June 19, 2002). 


Drug Abuse

The veteran is claiming service connection for drug abuse, as 
secondary to his service connected disabilities, primarily 
PTSD.  The veteran is also service connected for Osgood-
Schlatter's disease of the right knee.  Service connection 
may be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Service connection is not precluded 
for an alcohol or drug abuse disability secondary to a 
service-connected disability, or use of an alcohol or drug 
abuse disability as evidence of the increased severity of a 
service-connected disability.  On the other hand, 
compensation is precluded for (a) primary alcohol abuse 
disabilities, and (b) secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol 
abuse.  "Primary" is defined as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  

The Board has reviewed the entire evidence of record.  This 
includes the veteran's service medical records, numerous VA 
outpatient and inpatient treatment reports dated from the 
late 1980's to the present time, private medical records, and 
reports of several VA compensation examinations that date 
from 1979.  While there is some mention in these records that 
the veteran began taking drugs during service while stationed 
in Vietnam, there is no medical opinion of records that 
states that the veteran's drug abuse was proximately due to 
or aggravated by his service connected disabilities.  As 
noted, service connection for drug abuse on a direct basis 
was denied by the Board in 1995, and the denial was upheld by 
the Court in September 1998.  

An examination was conducted by VA in May 2000.  At that 
time, the examiner was asked to review the veteran's 
voluminous medical records, examine the veteran, and render 
an opinion regarding whether or not the veteran's drug abuse 
might be related to his service connected disabilities.  The 
examiner did so and stated that as a Board Certified 
psychiatrist and the Chief of the Psychiatric Service, the 
veteran's past history of drug abuse was not caused by or 
aggravated by either the service connected Osgood-Schlatter 
disease or PTSD.  

A review of the extensive medical evidence shows that the 
only medical opinion of record is to the effect that the drug 
abuse is not related in any way with the veteran's service 
connected disorders.  As such, the claim must be denied.  

Osgood-Schlatter's Disease

Service connection for Osgood- Schlatter's disease of the 
right knee was granted by the RO in a September 1981 
decision.  The current 10 percent evaluation was assigned at 
that time.  Subsequently the veteran received intermittent 
treatment at VA and private facilities for his right knee 
disorder.  In September 1989, a VA X-ray study showed non-
union at the anterior right tibial tuberosity.  The veteran 
was hospitalized at a VA facility and underwent the resection 
of the right tibial tuberosity.  The discharge diagnosis was 
painful non-union of the right tibial tuberosity fracture.

An examination was conducted by VA in January 1991.  At that 
time, the veteran reported that his right knee hurt on 
prolonged standing.  He limped from the right knee.  He 
occasionally used medication for his right knee.  On 
evaluation, he walked with a slight limp, but stood on toes 
and heels without pain.  He was unable to squat due to 
difficulties with the right knee.  Right knee flexion was to 
140 degrees and extension was to 0 degrees, both without 
pain.  There was no muscular atrophy, contractures, or 
fasciculations noted.  There was no right knee effusion or 
abnormality.  The patella had a normal appearance.  There was 
no pain on deep palpation.  Muscular strength was 4/5 for the 
thigh and leg.  There was slight instability on standing on 
the right leg.  

X-ray studies of the right knee showed small irregular bone 
density adjacent to the tibial tubercle that most likely 
represented a residual from Osgood-Schlatter disease that was 
probably healed.  The joint space appeared to be normal, 
without significant degenerative disease.  The diagnoses were 
history of Osgood-Schlatter disease of the right knee and 
mild instability of the right knee, with slight limping and 
normal range of motion.  

VA outpatient and inpatient treatment records, dated from 
1991 to 1998 show that the veteran has received intermittent 
treatment for various disabilities, to include complaints of 
right knee pain.  

An examination was conducted by VA in August 1998.  The 
veteran stated that he had right knee pain that was 
aggravated by standing, walking or sitting, "just about 
everything I do."  He rated his pain as a 2 on a scale of 1 
to 5.  He did now wear a prosthetic device and did not use a 
crutch or cane, although he had in the past.  On examination, 
he was in no acute distress and walked well without 
assistance.  There was no gross deformity, discoloration, 
edema, tenderness, effusion, atrophy, instability, or 
crepitus.  Drawer's and McMurray's signs were negative.  
There was a 5-cm vertical well-healed scar on the right knee 
that was consistent with the history of knee surgery.  There 
were bilateral prominent masses to approximately the tibial 
plateau area that were compatible with the diagnosis of 
Osgood-Schlatter's disease.  These were nontender to 
percussion.  

Active range of motion was from 0 degrees extension to more 
than 140 degrees flexion, without complaint.  Bilaterally, 
the strength is symmetrical.  Deep tendon reflexes were 
symmetrical.  Sensation was intact.  There was no weakened 
movement, excessive fatigability, incoordination, or apparent 
ankylosis.  Range of motion was normal.  

X-ray studies were consistent with the diagnosis of Osgood-
Schlatter's disease and the diagnosis was Osgood-Schlatter's 
disease of the right knee.  It was note that the veteran had 
excellent active and passive range of motion, but that during 
a flare-up he rated his pain as 4 on a scale of 1 to 5.  This 
was considered to be most debilitating by the examiner, but 
he went on to state that, since pain was a subjective finding 
it was impossible to quantify.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its 
whole-recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claims, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent evaluation.  
38 C.F.R. § 4.71a, Code 5259.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

The Court has held that, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be 
considered, and the examinations upon which the rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202 (1995).

The most recent VA examination showed that the veteran's 
primary complaint was constant pain in the right knee which 
was rated at 2 on a scale from 1 to 5 and the worst was at 
least 4 out of 5.  However, the examination showed no 
significant objective pathology involving the knee.  
Bilateral prominent masses at the tibial plateau area were 
nontender to percussion. Additionally, he had full range of 
motion without any significant symptoms of his disability.  
There was no weakened movement, excessive fatigability, 
incoordination, or apparent ankylosis.  There was no 
instability or locking.  Furthermore, X-rays did not confirm 
the presence of arthritis.  

While the record shows that he does have exacerbations of 
pain that limits his activities somewhat, it has not been 
shown that he has more than slight impairment.  Nor does he 
meet the criteria for a higher rating on the basis of 
limitation of motion of the knee joint itself.  In this 
regard, in order to be entitled to a 20 percent rating based 
on limitation of motion, flexion must be limited to 30 
degrees and extension to 15 degrees.  The recent VA 
examination showed flexion to 140 degrees and extension to 0 
degrees, both without pain.  As such, the Board finds that 
any additional functional impairment caused by pain as set 
forth in the Deluca case is contemplated in the current 
evaluation.  After review of the entire evidence of record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  

PTSD

Service connection for PTSD was established by a rating 
decision dated in October 1993.  A 30 percent schedular 
evaluation was initially assigned, effective from May 1989.  
Temporary total evaluations based upon periods of 
hospitalization were also assigned at this time.  The rating 
was increased to 50 percent disabling in a March 1996 rating 
decision effective from January 1, 1996.  The veteran's 
appeal has been active since the initial award of the 
benefit.  Therefore, the propriety of the veteran's entire 
rating history is before the Board and must be evaluated.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran received intermittent treatment at VA facilities 
from 1988 to 1991 for various problems, including psychiatric 
complaints.  A psychological evaluation for VA purposes was 
conducted in January 1991.  The diagnosis was anti-social 
personality disorder.

A psychiatric examination was conducted by VA in May 1991. 
The occupational history reflects that he had worked at a 
brace shop form 1983 until he was laid off due to lack of 
work.  His recent history of hospitalizations was reviewed.  
He had been hospitalized four times at a VA medical facility 
for reactive depression, due to situational difficulties and 
for alcohol abuse.  His latest hospitalizations, in 1989 and 
1990, were both related to alcohol dependence.  His current 
medications included Prozac and Propranolol.  

On mental status evaluation, it was noted that the veteran 
was a thin male who was casually dressed, but clean and 
orderly.  He seemed somewhat restless, and admitted to being 
dysphoric, in terms of discontent with his life and being 
depressed.  There were times when he had suicidal ideations 
that were more or less serious, but he had not had any major 
intentions for the past several months.  He did fear that he 
would lose control in terms of violence towards others, so he 
generally preferred to be by himself.  His speech was normal 
and there was no psychotic thinking or formal thought 
disturbance.  Cognitively, he was intact.  The assessments 
were dysthymic disorder; alcohol dependence, episodic; and 
substance abuse, mixed, in remission.  He also had a mixed 
personality disorder that the examiner stated was his most 
problematic feature of the psychiatric diagnoses.  

In a July 1993 statement from the Social Security 
Administration (SSA), the SSA informed the RO that the 
majority of their medical file consisted of VA records.  The 
SSA enclosed private psychological reports.  These records 
show that the veteran was diagnosed with substance abuse, in 
remission, PTSD, and a personality disorder, not otherwise 
specified, with passive aggressive features by history.

The veteran continued to receive outpatient and inpatient 
treatment at VA facilities from 1991 to 1995.  He was 
hospitalized on numerous occasions during this time.  
Diagnoses included PTSD; alcohol dependence; opiate and 
cannabis abuse; adjustment disorder; severe personality 
disorder, NOS; and dysthymia.  The Global Assessment of 
Functioning (GAF) scores ranged from 30 to 72. 

An examination was conducted by VA in September 1993.  At 
that time, the veteran was noted to be homeless and an 
inpatient at a VA psychiatric unit.  He had been in PTSD 
programs in both Cincinnati and Dayton, Ohio and had applied 
for domiciliary admission, but was admitted as an inpatient 
instead.  He had been living in a VA domiciliary for 9 to 10 
months prior to his current admission.  He last worked in 
November 1991, and stated that he could not work around other 
people.  He was currently on Social Security.  On mental 
status evaluation, he appeared his stated age and had good 
grooming and hygiene.  He appeared to be anxious during the 
evaluation.  He was cooperative.  His mood was moderately 
depressed and affect was congruent with mood.  He was 
oriented to time, palace, person and situation.  He described 
dissociative symptoms that were compatible with PTSD.  There 
was no evidence of abnormalities of reality and insight and 
judgment were intact.  The diagnoses were PTSD, moderate, 
history of alcohol dependence, history of narcotic abuse, and 
symptoms compatible with borderline personality disorder.  A 
GAF score of 72 was assigned.  

In October 1993 the RO granted service connection for PTSD 
and assigned a 30 percent rating effect from May 29, 1989.

During hospitalization from December 1993 to January 1994, 
the veteran stated that his symptoms of PTSD included 
nightmares and flashbacks.  He had some suicidal thoughts, 
with no plans, and had a history of a suicidal attempt in 
1979.  He denied auditory or visual hallucinations.  The 
diagnoses were dysthymia and PTSD.  His GAF score was 50.

The veteran was hospitalized on several occasions during 1994 
and 1995.  In June 1994, the diagnoses included PTSD, 
depression, and chronic alcohol abuse and dependency.  It was 
noted that on admission to the hospital the veteran's GAF 
score was 35, but on discharge, it was 60.  Similar findings 
were noted during a period of hospitalization at a VA 
facility from November 18 to December 19, 1995.  The 
diagnoses were PTSD, acute ethanol intoxication, and rule out 
substance induced mood disorder.  The GAF score was 30 to 35 
on admission and 60 to 65 on discharge.  

An examination was conducted by VA on January 23, 1996.  At 
that time, he complained that he had recently had increasing 
depression and anxiety.  His recent hospitalization for 
depression and alcohol abuse was reported.  He stated that as 
long as he continued to take his medication, he did not 
drink.  He stated that he did not like violence and did not 
like crowds.  He continued to experience nightmares and 
intrusive memory.  He rationalized his drinking by saying 
that he did os to calm his nerves.  On mental status 
examination, he was alert, oriented, cooperative and 
hypoactive.  His affect was constricted with decreased 
intensity.  He was tearful and had a sad mood.  Rate of 
speech was normal.  There was no evidence of a thought 
disorder or any other psychotic symptoms.  He was not 
suicidal or homicidal and his concentration was somewhat 
impaired.  Judgment was adequate, insight was poor.  He was 
considered competent to handle his financial affairs.  He had 
a long history of alcohol abuse and dependence as well as 
symptoms of depression and anxiety.  The diagnoses were 
chronic PTSD; depressive disorder, NOS; alcohol abuse and 
dependence, continuous; and personality disorder, NOS.  The 
GAF score was 45.  

In a March 1996 rating action the RO assigned a 100 percent 
rating for a temporary total hospitalization in excess of 21 
days effective from November 18 to December 31, 1995.  The RO 
also increased the 30 percent rating in effect for PTSD to 50 
percent effective from January 1, 1996.

An examination was conducted by VA in December 1998.  At that 
time, it was noted that he had long-term episodic problems 
with drug dependency, sporadic or inconsistent employment and 
sustained marital turmoil, including having been married five 
times.  Over the last several years he had lived a very 
socially isolated and economically marginal existence.  He 
was currently incarcerated in the county detention facility 
due to a parol violation of a driving under the influence 
charge.  He reported that his dreams had become "more weird 
and his nightmares had become worse.  An attempt by the 
examiner to have him elaborate further was not successful.  
His complaints of nocturnal disturbance were vague, general 
and nonspecific.  He indicated that he had become 
progressively more socially isolated and difficult to 
associate with.  Objectively, the veteran appeared to be 
coping with his incarceration successfully, given that he 
appeared to have a life-long history of problems with 
authority.  There were no particular clinical behavioral 
indicates of any symptom of emotional distress.  He had 
problems controlling his irritability and outbursts of anger.  
The examiner believed that there was some exacerbation of his 
PTSD symptoms due to the stress of his involuntary 
confinement, but it was unclear how permanent this 
exacerbation might be.  Complicating the diagnostic picture 
was the presence of personality trait disturbances that were 
documented in the medical records.  He was socially 
dysfunctional and his recent and remote history demonstrated 
sustained difficulties maintaining employment due to multiple 
factors.  The diagnoses were PTSD, alcohol abuse, and 
personality disorder.  The GAF score was listed as 50.  

An examination was conducted by VA in May 2000.  At that 
time, the veteran's complete medical history was reviewed by 
the examiner.  The veteran complained of having frequent 
intrusive recollections of wartime events and recurrent 
distressing dreams and nightmares on an average of about 12 
nights per month.  He had occasional flashbacks while he was 
awake.  He tried to avoid thoughts and feelings associated 
the war.  He did not attend veteran's center activities or 
talk to other Vietnam veterans.  He had numerous symptoms of 
emotional numbing and distancing from others that was most 
apparent in his lack of interest in day-to-day activities.  
He had feelings of detachment from people around him and had 
little expectations for the future.  He had ongoing problems 
with concentration and exaggerated startle response.  

On mental status examination, he was casually dressed, but 
well-groomed.  He had obvious alcohol on his breath that 
could be smelled by the examiner from 20 feet away.  His 
speech was fluent and articulate and slightly decreased in 
tone and volume.  Eye contact was good.  He related to the 
examiner in a very passive-aggressive fashion, but then later 
became more cooperative.  He described his mood as confused, 
which was not consistent with his overall affect.  His affect 
was constricted and somewhat depressed.  

He was alert and oriented in al four spheres.  Thought 
processes were notable for frequent feelings of suicidality, 
although there were no specific plans or intents.  He also 
reported having occasional homicidality when provoked.  He 
denied paranoid ideation.  Thought processes were goal 
directed, logical and coherent.  There was no paranoia.  
Remote and short-term memory was intact.  

The examiner indicated that the veteran was moderately 
impaired from an occupational standpoint.  His social and 
economic situations were consistent with his diagnoses.  His 
primary psychiatric diagnosis was PTSD.  The examiner 
indicated that he had inadequate social support to sustain 
him.

The diagnoses were PTSD, alcohol dependence, chronic, severe, 
and continuous, and major depression.  The examiner stated 
that the veteran's GAF score was currently 50.  He had 
occasional suicidal ideation and impairment in social 
functioning related to his PTSD.  

The examiner stated that the global assessment function score 
could not be divided into subcomponents but the veteran's 
social and occupational disabilities were largely caused by 
PTSD and secondarily caused by alcohol dependence and major 
depression.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

During the pendency of the veteran's appeal, the regulations 
applicable to the evaluation of psychiatric disorder were 
amended.  This revision was effective on November 7, 1996.  
Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, the revised regulations may not be applied prior to 
their effective date.  Rhodan v West, 12 Vet. App. 55 (1998).  

Regarding the old criteria that were in effect prior to 
November 7, 1996, it is noted that in Hood v. Brown, 4 Vet. 
App. 301 (1993), the United States Court of Veterans Appeals 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1).  

In a precedent opinion, the General Counsel of VA concluded 
that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 
7104(c).  With this consideration in mind, the Board will 
address the merits of the claim at issue.  

The rating criteria in effect prior to November 7, 1996 
provides a 30 percent evaluation when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impermanent.  

A 50 percent evaluation is warranted for PTSD where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
the reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  

A 70 percent evaluation requires that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  Diagnostic Code 9411 (effective 
prior to November 7, 1996).  

Under the revised rating criteria, a 30 percent rating is 
warranted for PTSD with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, or recent 
events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Diagnostic Code 9411 (2001).  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF of 21 to 30 indicates that behavior is considerable 
influenced by delusions or hallucinations or serious 
impairment incommunication or judgment (e.g. sometime 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships. 

A GAF score of 71 to 80 indicates that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).

The veteran's PTSD is rated as 30 percent disabling effective 
May 29, 1989 to November 17, 1996.  A review of the records 
shows that during this time period the veteran received 
intermittent treatment for various complaints to include his 
PTSD.  However, he also received treatment for the non-
service connected alcohol abuse and personality disorder.  
The May 1991 VA examination indicated that the personality 
disorder was the most problematic feature of his psychiatric 
history.  On VA examination in September 1993, he was anxious 
and depressed and described some dissociative symptoms that 
were compatible with PTSD.  However, the examiner indicated 
that the  PTSD was moderate in the degree of severity.  


Additionally, his GAF score was 72 which is indicative of 
slight impairment.  The reports of the periods of 
hospitalization in 1994 and 1995 are similar to those in 1992 
and 1993 in that the veteran was hospitalized for psychiatric 
disorder and his alcohol abuse and his GAF score 
significantly improved with the treatment he received while 
hospitalized.  Likewise the evidence indicates that the 
decision by the SSA involved three separate disabilities, 
substance abuse, PTSD, and a personality disorder

As such it is the judgment of the Board that the degree of 
disability resulting from the PTSD does not satisfy the 
criteria for considerable social and industrial impairment 
for the period prior to November 18, 1996.   

On examination on January 23, 1996, the veteran's primary 
PTSD symptoms included increasing depression and anxiety, a 
dislike of crowds as well as experiences of nightmares and 
intrusive memories.  His affect was constricted with 
decreased intensity, he was tearful and he had a sad mood.  
Insight was poor and his GAF score was 45, which is 
consistent with serious impairment.  The 1998 VA examination 
also assigned a GAF of 50.

Additionally during the most recent VA examination the 
veteran reported emotional numbing and distancing from others 
and lack of interest in day-to-day activities.  He had 
feelings of detachment from people around him and had little 
expectations for the future.  He also had problems with 
concentration and exaggerated startle response.  The examiner 
indicated occasional suicidal ideation and impairment in 
social functioning and assigned a GAF of 50.  

The Board notes that the examiner indicated that the PTSD was 
productive of moderate occupational impairment.  However, the 
Board also finds that the PTSD results in significant social 
impairment.

Based on the evidence the Board finds that the degree of 
impairment resulting from the PTSD more nearly approximates 
the criteria of severe under Diagnostic Code 9411, which was 
in effect prior to November 7, 1996.  38 C.F.R. § 4.7 (2001).  
Thus a 70 percent is warranted effective from January 23, 
1996, the date of the VA examination.  The Board finds that 
this examination first shows the presence of a chronic 
increase in the severity of the PTSD.  The evidence does not 
show severe impairment between January 1 to January 22, 1996.

However, this same evidence does not provide a basis for a 
rating in excess of 70 percent under either the old or 
revised rating criteria.  The veteran has not exhibited 
symptoms that border on a gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  

Neither has he shown gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name. 

Accordingly, the PTSD is rated as 30 percent effective prior 
to November 18, 1995, 100 percent effective from November 18 
to December 31, 1995, 50 percent from January 1, 1996 to 
January 22, 1996, and 70 percent thereafter.  Fenderson v. 
West 12 Vet. App. 119 (1999). 


ORDER

Service connection for drug abuse secondary to a service 
connected disability is denied.  

Entitlement to an increased rating for Osgood Schlatter's 
disease of the right knee is denied.  

Entitlement to an increased rating in excess of 30 percent 
prior to November 18, 1995 for PTSD is denied.  

Entitlement to an increased rating in excess of 50 percent 
from January 1 to January 22, 1996 is denied.  

Entitlement to an increased rating of 70 percent effective 
from January 23, 1996 for PTSD is granted subject to the 
controlling regulations governing the payment of monetary 
benefits.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

